Opinion issued December 8, 2005



 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00488-CV
____________

THE KIDS ROOM INCORPORATED,  Appellant

V.

SANDRA KLEIN AND LOUIS KLEIN,  Appellees




On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 0315551





MEMORANDUM OPINION
          The Court today considered Appellant’s Unopposed Motion to Dismiss Appeal
filed by appellant, The Kids Room Incorporated.  Appellant’s motion is granted, and
this appeal is dismissed.  Tex. R. App. P. 42.1(a).  All pending motions in this appeal
are overruled as moot.  The Clerk is directed to issue mandate immediately.  Tex. R.
App. P. 18.1.
 
PER CURIAM
 
Panel consists of Justices Nuchia, Keyes, and Bland.